DETAILED ACTION
Acknowledgements
Claims 1-16 are pending.
Claims 1-16 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The disclosure is objected to because of the following informalities: 
Claim 13 recites “wherein the processing server further modifies one or more communication messages exchanged between the first computing system and the second computing system using the secure communication channel.”.  However, the specification is silent on modifies.
Appropriate correction is required.


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 1-8 are directed to a method, claims 9-16 are directed to system.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) payment transaction validation and recording.  Specifically, the claims recite “establishing…a secure communication channel…; receiving…transaction data…; identifying….a regulatory node…; transmitting…transaction data…; receiving…a third digital certificate..; posting…a transaction hash…”, which is “Commercial or legal interactions” within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for conducting payment transaction validation and recording. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of processing server, computing system, regulatory node, digital certificate and blockchain merely use(s) a computer as a tool to perform an abstract idea. Specifically, conducting payment transaction validation and recording including establishing secure communication between first and second computing systems, receiving transaction data including digital certificates of the first and second systems, identifying a regulatory node, transmitting the transaction data to the regulatory node, receiving a digital certificate for the transaction data from the regulatory node, posting a transaction hash that includes digital certificates of the first and second system, and the transaction data to blockchain.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 9-16 are system claims that are used to perform the method claims 1-8 which only involves the use of computers as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involve payment transaction validation and recording including establishing secure communication between first and second computing system, receiving transaction data including digital certificates of the first and second systems, identifying a regulatory node, transmitting the transaction data to the regulatory node, receiving a digital certificate for the transaction data from the regulatory node, posting a transaction hash that includes digital certificates of the first and second system, and the transaction data to blockchain.  This only uses the processor or computer system to automate or implement the abstract idea of performing payment transaction validation and recording.  Dependent claims 2 and 10 describe transaction data.  Dependent claims 3, 7-8, 11 and 15-16 describe digital certificate.   Dependent claims 4 and 12 describe data retention.  Dependent claims 5-6 and 13-14 describe communication monitoring.   These claims further describe the use of the processor or computer system to automate or implement the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea. 
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of performing payment transaction validation and recording including establishing secure communication between first and second computing system, receiving transaction data including digital certificates of the first and second systems, identifying a regulatory node, transmitting the transaction data to the regulatory node, receiving a digital certificate for the transaction data from the regulatory node, posting a transaction hash that includes digital certificates of the first and second system, and the transaction data to blockchain..  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of a processing server, computing systems, regulatory node, digital certificate and blockchain as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 13 recites “wherein the processing server further modifies one or more communication messages exchanged between the first computing system and the second computing system using the secure communication channel.” Specification PGPub ¶0053 discloses “the method 400 may further include monitoring, by the processing server, one or more communication messages exchanged between the first computing system and the second computing system using the secure communication channel.”  However, Applicant’s Specification does not provide an algorithm for “modifies”. Therefore, the claims lack written description as it fail to define “modifies” without sufficiently describing how the function is performed or the result is achieved (MPEP 2161.01 I)
For the purpose of examination, the claim 13 is being interpreted as “wherein the processing server further monitors one or more communication messages exchanged between the first computing system and the second computing system using the secure communication channel.
Dependent claim 14 is also rejected as it depends from claim 13.

The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 8, 10-11, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	

Unclear
Claim 2 recites “The method of claim 1, wherein the transaction data includes the transaction hash”.  This is contrary to claim 1.  According to claim 1 limitations “receiving…transaction data…”, “receiving…a third digital certificate…”, and “posting…a transaction hash including…the third digital certificate”, the transaction data was received prior the third digital certificate arrived.  The third digital certificate was a result of the transaction data verification performed by the regulatory node.  Hence, the transaction data does not include the third digital certificate. Nevertheless, the transaction hash does include the third digital certificate.  Therefore, this renders claim 2 indefinite because it is unclear whether the transaction data includes the transaction hash. 
Similarly, claim 10 recites “The system of claim 9, wherein the transaction data includes the transaction hash”.  This is contrary to claim 9.  According to claim 9 limitations “receives…transaction data…”, “receives…a third digital certificate…”, and “posts…a transaction hash including…the third digital certificate…”, the transaction data was received prior the third digital certificate arrived.  The third digital certificate was a result of the transaction data verification performed by the regulatory node.  Hence, the transaction data does not include the third digital certificate. Nevertheless, the transaction hash does include the third digital certificate.  Therefore, this renders claim 10 indefinite because it is unclear whether the transaction data includes the transaction hash.


Claims 3 and 11 recite “wherein the first digital certificate, second digital certificate, and third digital certificate are digital signatures generated by signing the transaction hash using an electronic certificate or private key.” This renders claims indefinite as It is unclear the claims are directed to digital certificate or digital signature.  Digital certificate and digital signature are different things.  According to Cambridge dictionary, a digital certificate is “a small data file that shows that a website, device, computer, or user is what they claim to be, and that allows a safe internet connection” where a digital signature is “a way of putting a person’s name on an electronic document that proves who that person is.”  For the purpose of examination, the claims 3 and 11 are being interpreted as “wherein the first digital certificate, second digital certificate, and third digital certificate are received from the first computing device, and the regulatory node.”
Similarly, claims 8 and 16 recite “wherein the fourth digital certificate is generated by signing the transaction hash using an electronic certificate or private key.” this renders claims indefinite because it is unclear the claims are directed to digital certificate or digitally signing the transaction hash. For the purpose of examination, the claims 8 and 16 are being interpreted as “generating the fourth digital certificate.”

Insufficient Antecedent Basis
Claim 14 recites the limitation “the processing server further transmits, by the transmitter of the processing server, the monitored one or more communication messages to the regulatory node, …” in line 3 of claim 14.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for

supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20180253464A1 (“Kohli et al.”) in view of US Application Publication US20100257363A1 (“Kiran et al.”), and in further view of US Application Publication US20170272250A1 (“Kaliski, Jr.”).

Regarding claims 1 and 9, Kohli et al. teaches:
a first computing system associated with a first entity; (Fig. 4 item 108; ¶0019)
a second computing system associated with a second entity; (Fig. 4 item 104)
a regulatory node; and (Fig. 4 item 114)
a processing server, wherein the processing server (Fig. 4 item 102)
receives, by a receiver of the processing server, transaction data from the first computing system, wherein the transaction data includes a first identification information from the first computing system and second identification information from the second computing system, (Fig. 4 item 406; ¶¶0019, 0022 and 0050)
identifies the regulatory node having regulatory oversight of the first entity or the second entity, (¶0022)
transmits, by a transmitter of the processing server, at least a portion of the transaction data to the regulatory node, (Fig. 3 item 320) (Fig. 4 item 408; ¶¶0021 and 0051)
receives, by the receiver of the processing server, a notification from the regulatory node, and  (Fig. 4 item 414; ¶0051)
posts a transaction hash to a blockchain. (Fig. 4 item 418; ¶¶0023, 0025, 0052 and 0103)
 
Kohli et al. does not explicitly disclose:
establishes a secure communication channel between the first computing system and the second computing system,
identification information is digital certificate
a notification is a third digital certificate
transaction hash including first digital certificate, second digital certificate, and third digital certificate
However, Kiran et al. teaches:
establishes a secure communication channel between the first computing system and the second computing system,(abs, ¶¶0042-0043; claim 1)
identification information is digital certificate (abs)
a notification is a third digital certificate (¶¶0066-0067)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the method and system for storage and Transfer of Verified Data via Blockchain of Kohli et al. by adding digital certificate and utilizing digital certificate to establishing secure communication in accordance with the teaching of Kiran et al.. This modification enables Kohli et al.’s system to provide secure communication between devices. (Kiran et al. 0006).

Kohli et al. and Kiran et al. do not explicitly disclose:
transaction hash including first digital certificate, second digital certificate, and third digital certificate
However, Kaliski, Jr. discloses:
transaction hash including first digital certificate, second digital certificate, and third digital certificate (¶0015)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling


Regarding claims 2 and 10, Kohli et al. in view of Kiran et al., and in further view of Kaliski, Jr. discloses all the limitations as described above.  Kohli et al. further discloses:
wherein the transaction hash includes the transaction data. (¶0025)

Regarding claims 3 and 11, Kohli et al. in view of Kiran et al., and in further view of Kaliski, Jr. discloses all the limitations as described above.  Kohli et al. further discloses:
wherein the first digital certificate, second digital certificate, and third digital certificate are received from the first computing device, and the regulatory node. (¶¶0022 and 0051)

Regarding claims 4 and 12, Kohli et al. in view of Kiran et al., and in further view of Kaliski, Jr. discloses all the limitations as described above.  With respect to “wherein the processing server does not retain any data transmitted using the secure communication channel.”, it describes the processing server data retention policy.  However, the description of the processing server data retention policy is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Regarding claims 5 and 13, Kohli et al. in view of Kiran et al., and in further view of Kaliski, Jr. discloses all the limitations as described above.  Kohli et al. further discloses:
monitoring, by the processing server, one or more communication messages exchanged between the first computing system and the second computing system using the secure communication channel. (¶¶0019 and 0050)

Regarding claims 6 and 14, Kohli et al. in view of Kiran et al., and in further view of Kaliski, Jr. discloses all the limitations as described above.  Kohli et al. further discloses:
transmitting, by the transmitter of the processing server, the monitored one or more communication messages to the regulatory node, wherein the one or more communication messages are monitored in compliance with the regulatory oversight of the regulatory node. (¶0021 and 0051)

Regarding claims 7 and 15, Kohli et al. in view of Kiran et al., and in further view of Kaliski, Jr. discloses all the limitations as described above.  Kaliski, Jr. further discloses:
generating, by the processing server, a fourth digital certificate, wherein the transaction hash further includes the fourth digital certificate. (Kaliski, Jr., ¶0007, ¶0015, ¶0099, claim 5)

Regarding claims 8 and 16, Kohli et al. in view of Kiran et al., and in further view of Kaliski, Jr. discloses all the limitations as described above.  Kaliski, Jr. further discloses:
generating the fourth digital certificate. (¶0099)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is 571-272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685